Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 25, 1990, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged him with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
The conclusion that claimant was operating a substantial ongoing plumbing business while he was receiving unemployment insurance benefits, and therefore not totally unemployed during the periods at issue, is supported by substantial evidence (see, Matter of Witham [Roberts], 134 AD2d 752; Matter of Carasso [Catherwood], 23 AD2d 935). Claimant’s contention that he was entitled to benefits because he was trying to establish his own business lacks merit (see, supra). Furthermore, the overpayment in benefits is recoverable under Labor Law § 597 (4) (see, Matter of Council [Roberts], 132 AD2d 437). We also note that when claimant originally filed for benefits, he answered in the negative to the question of whether he had any business that did or could bring in income; at the hearing, claimant admitted that he did work in his own business "under the table” which he failed to disclose and that his negative response on his original application relating to business activity was false. These facts support the further conclusion that claimant made willful false statements to obtain benefits (see, Matter of O’Leary [Roberts], 93 AD2d 915). Claimant’s remaining arguments have been considered and found to be lacking in merit.
Decision affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Levine and Mercure, JJ., concur.